—Order, Supreme Court, Bronx County (Douglas McKeon, J.), entered February 2, 1993, which after a traverse hearing, granted plaintiffs motion for entry of a default judgment against defendant Roy Lewis and directed an assessment of damages, unanimously affirmed, with costs.
Plaintiff met her burden of demonstrating by a fair preponderance of the evidence that defendant Roy Lewis had been properly served with the summons and complaint (see, Blue Spot v Superior Mdse. Elecs. Co., 150 AD2d 175, 176-177). The court was clearly warranted in concluding that the testimony of the process server was credible while that of defendant’s wife was not. Concur — Sullivan, J. P., Carro, Rosenberger and Wallach, JJ.